IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-41002
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DARYL DEWAYNE CARTER,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:00-CR-5-1
                          --------------------
                             August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Daryl Dewayne Carter

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Carter was provided with a copy of counsel’s Anders motion and

brief.     Carter has filed a response asserting that the district

court abused its discretion in denying his motion to withdraw his

guilty plea and that counsel was ineffective.

         Our independent review of the record, counsel’s brief, and

Carter’s response shows that there are no nonfrivolous issues for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41002
                                -2-

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.